IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE            FILED
                          NOVEMBER 1997 SESSION
                                                      February 4, 1998

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
WOODROW WILSON,                   )
                                  )    C.C.A. NO. 01C01-9611-CR-00485
           Appellant,             )            (consolidated)
                                  )
                                  )    DAVIDSON COUNTY
VS.                               )
                                  )    HON. THOMAS H. SHRIVER,
STATE OF TENNESSEE,               )    JUDGE
                                  )
           Appellee.              )    (Habeas corpus/post-conviction)



FOR THE APPELLANT:                     FOR THE APPELLEE:


JOHN T. CONNERS, III                   JOHN KNOX WALKUP
P.O. Box 1451                          Attorney General & Reporter
Franklin, TN 37065-1451
                                       LISA A. NAYLOR
                                       Asst. Attorney General
                                       450 James Robertson Pkwy.
                                       Nashville, TN 37243-0493

                                       VICTOR S. JOHNSON, III
                                       District Attorney General




OPINION FILED:____________________



AFFIRMED PURSUANT TO RULE 20


JOHN H. PEAY,
Judge
                                                OPINION



                   The petitioner entered a “best interest” guilty plea to two counts of

aggravated sexual battery on August 10, 1989. Pursuant to his plea bargain with the

State, the trial court sentenced him to concurrent twenty year terms of incarceration. The

petitioner took no direct appeal but filed for post-conviction relief claiming that his plea

was not entered knowingly, voluntarily and understandingly, and that he had received

ineffective assistance of counsel in conjunction with his plea. Relief was denied on

February 5, 1993, and this Court affirmed the post-conviction court's action in Wilson v.

State, 899 S.W.2d 648 (Tenn. Crim. App. 1994). Our Supreme Court subsequently

denied the petitioner's request to appeal.



                   On March 28, 1996, the petitioner filed for habeas corpus relief alleging that

the act under which he had been sentenced is unconstitutional, and that his sentence is

illegal because it is indeterminate. After a hearing, the lower court denied relief. The

petitioner filed for relief1 again, claiming that he was not receiving the benefit of his plea

bargain and that he had received ineffective assistance of counsel in conjunction with his

plea bargain. After another hearing, the court below again denied relief. The petitioner

once more filed for relief, relying this time on this Court's decision in State v. Roger Dale

Hill, No. 01C01-9508-CC-00267, Wayne County (Tenn. Crim. App. filed June 20, 1996,

at Nashville), reversed, State v. Hill, __ S.W.2d __ (Tenn. 1997). The lower court granted

the State's motion to dismiss. The petitioner now appeals all three orders of the court

below denying him relief.2




        1
           Initially pled as a writ for habeas corpus, the petitioner subsequently converted this claim for
relief to a post-conviction petition.

        2
            By Orde rs dated Dec. 11 , 1996, an d April 24, 19 97, this Co urt cons olidated all thre e appe als.

                                                          2
              Upon our review of the record in this matter, as well as of our earlier opinion

denying the first post-conviction petition filed, we affirm the lower court's actions by order

rather than opinion. All three decisions below were made in a proceeding before the

lower court without a jury, none of the actions was a determination of guilt, and the

evidence does not preponderate against the findings of the court below. Furthermore,

no error of law requiring a reversal of the lower court's actions is apparent on the record.

See Ct. Crim. App. R. 20.



              The judgments below are therefore affirmed.



                                            __________________________________
                                            JOHN H. PEAY, Judge



CONCUR:



______________________________
JOSEPH M. TIPTON, Judge



______________________________
DAVID H. WELLES, Judge




                                              3